DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-6 in the reply filed on May 21, 2022 is acknowledged.
Claims 7-9 are withdrawn, as drawn to non-elected inventions.

Drawings
The drawings are objected to because some of the type labelling Figures 2-4, 6-7 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite in the recitation of the nucleotide sequence of exon 2 regarding the eIF4E gene, given that without identifying a SEQ ID NO for this nucleotide sequence, it can’t be determined what the metes and bounds of this nucleotide sequence would be.
Claim 5 is indefinite in the recitation of “SEQ ID NO:2” in parentheses, as it is unclear if the nucleotide sequence of exon 2 is limited to this sequence, or if this is one possible member of a group of sequences.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to CMV-resistant solanaceous plant comprising a mutated eIF4E gene encoding an eIF4E protein nonfunctional for CMV, including wherein the plant is in the genus Solanum, and is tomato, and the mutated gene is on chromosome 3.  In addition, dependent claims recite that the mutation may be a frameshift mutation, a nonsense mutation, a deletion of 3-21 nucleotides, or the substitution, deletion, addition and/or insertion of one or more nucleotides in the nucleotide sequence of exon 2; or a tomato plant having an insertion of one nucleotide, a deletion of three nucleotides, or a deletion of nine nucleotides (SEQ ID NO: 2) of exon 2 of an eIF4E gene on chromosome 3 of tomato; or the tomato plant has a mutation of insertion of a nucleotide between positions 15 and 16, deletion of three nucleotides at positions 16 to 18, and deletion of any nine nucleotides of the nucleotides at positions 8 to 18 of SEQ ID NO: 3.
The claims are drawn to any solanaceous plant that is resistant to CMV that comprises a mutated gene encoding eIF4E protein that this nonfunctional for CMV.  However, the production of a solanaceous plant having an eIF4E protein that is nonfunctional to CMV that is resistant to CMV is highly unpredictable, as evidenced by Mazier et al (PLoS ONE 6 (12): e29595, pp 1-12, December 2011 in IDS), where Mazier et al teach that knock-down of eIF4E in tomato will produce resistance to many potyviruses, it does not produce resistance to CMV in tomato (see page 3, the third full sentence).
The specification only discloses tomato plants with a mutation in the eIF4E gene on chromosome 3 in SEQ ID NO: 2, wherein there are deletions or substitutions in SEQ ID NO: 3, using the eIF4 -edited strains A127 and A132, where the plants did not show sign of disease for 60 days or more after inoculation with CMV (page 39-41), while the claims are broadly drawn to any solanaceous plant comprising a mutated eIF4E gene that is nonfunctional to CMV, wherein the plant is resistant to CMV.  The claims are drawn to a large genus of possible plant species with indeterminate mutations in any eIF4E gene, wherein the plants are resistant to CMV.  A large genus of possible structures are claimed to confer the functional characteristic of CMV resistance, yet only tomato plants that are modified in a limited sequence of SEQ ID NO: 3 by two editing strains have been disclosed. 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 


Conclusion
	Claim 6 is objected to for depending on a rejected claim.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662